Citation Nr: 1632561	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-06 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraines. 

2.  Entitlement to service connection for residuals of left eye injury, to include conjunctivitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service from September 1962 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran claimed entitlement to service connection for a left eye injury,     which the RO adjudicated as a claim for conjunctivitis as diagnosed in service.  However, the evidence shows other potential left eye disabilities and the issue has been recharacterized on the cover page to more accurately reflect his claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran has also been diagnosed with glaucoma, that disability was previously denied by the RO and is not part of this appeal.  

The Veteran was scheduled for a videoconference hearing in June 2016 but prior   to the hearing he submitted a written request to cancel the hearing.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably a remand is necessary for further development of the issue.  

Service treatment records show that the Veteran sought treatment in April 1964    for eye pain after being struck in the left eye with a 50 caliber blank.  Physical examination showed the Veteran's pupils were equal and his reaction to light      was normal, but he had mild conjunctival deposits.  He was diagnosed with conjunctivitis secondary to trauma.  Although he had a follow-up appointment     the following day, there was no treatment afterwards.  The Veteran's separation examination in July 1964 specifically noted that the Veteran's opthalmoscopic condition, pupils, and ocular motility were all normal.  

Post service, the Veteran was next seen for eye problems other than glaucoma 
in 2008, when he complained of blurry vision at a distance, difficulty reading  words on the television, and redness and itching in the eyes.  At the time the ophthalmologist indicated that the Veteran was having an allergic reaction to the glaucoma medication he had been taking, and altered his medication regimen.

The Veteran underwent VA examination in December 2012, and at the time the  VA examiner noted the Veteran had a current cataract in the left eye, as well as glaucoma.  A right eye cataract had been removed.  On examination an early inferior arcuate defect in the left eye was noted.  The examiner opined that the conjunctivitis in service was successfully treated in April 1964 and that his more recent allergic conjunctivitis in 2008 was an allergic reaction to glaucoma medicine.  In an addendum opinion in January 2013, the same VA examiner explained that the Veteran's mild chronic allergic conjunctivitis was not related to his service incident in April 1964.  In rendering this opinion the VA examiner reasoned that there were no long term sequelae from the mild eye trauma and that the injury quickly resolved with antibiotic ointment.  Moreover, the VA examiner noted that the Veteran's recent manifestation of allergic conjunctivitis was related to glaucoma medications prescribed after military service and that the allergic conjunctivitis resolved after the offending glaucoma eye drop was discontinued.  However, the examiner did not fully address whether the left eye cataract and inferior arcuate defect are related to the in-service eye injury.  Thus, an addendum opinion is needed.

With respect to the headache claim, the Veteran asserts that his chronic headaches are related to or otherwise aggravated by active duty service.  His entrance examination   in September 1962 showed that he suffered from headaches at enlistment, and that his service treatment records show that he sought treatment for headaches several times 
during service, including in December 1962, January 1963, and February 1963.  The Veteran reported having frequent or severe headaches on the report of medical history prepared in July 1964.  

In December 2012 the Veteran underwent a VA examination in connection with his claim, and at the time he was diagnosed with headaches.  The VA examiner opined that it was at least as likely as not that the Veteran's headaches were present on entrance to service and were the same headache symptoms that he was currently experiencing.  However, the VA examiner opined that he was unable to state whether the headaches were aggravated by military service without resorting to speculation and conjecture because there was nothing in the documentation that confirmed or denied this.  The Board finds that an additional opinion is needed. 

Additionally, the Veteran receives continuous treatment through VA, and Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from September 2015 to present.  

2.  Return the claims file to the December 2012 VA eye examiner, if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be provided to another VA examiner of equal or greater qualifications to obtain the addendum opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as   not (50 percent probability or greater) that the Veteran's    left eye cataract and left eye early inferior arcuate defect    are etiologically related to the Veteran's left eye injury in service, when he was struck in the left eye with a 50 caliber blank.  The examiner should explain the rationale for the conclusions reached. 

3.  Send the claims file to a VA physician to obtain an opinion on the Veteran's headache claim.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to the following:

a. Did the Veteran's headaches noted at the time of entrance into service undergo a permanent worsening during service?  Please explain why or why not.

b. If the headaches did undergo a permanent worsening, was that worsening clearly the result of the natural progression of the disorder (versus being the result of events in service)?  Please explain why or why not.  

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







